 

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of June 1, 2007 (this
"Amendment"), is entered into among SUN COMMUNITIES OPERATING LIMITED
PARTNERSHIP, a Michigan limited partnership (the "Company"), SUN COMMUNITIES,
INC., a Maryland corporation (the "REIT"), the financial institutions that are
parties hereto (together with their respective successors and assigns, the
"Lenders"), LASALLE BANK MIDWEST NATIONAL ASSOCIATION, formerly known as
Standard Federal Bank National Association (in its individual capacity,
"LaSalle"), as administrative agent for the Lenders, THE HUNTINGTON NATIONAL
BANK, as documentation agent for the Lenders, and KEYBANK NATIONAL ASSOCIATION,
as syndication agent for the Lenders.

WHEREAS, the Company, the REIT, LaSalle and all of the Lenders are parties to
that certain Credit Agreement, dated as of September 30, 2004 which was amended
by a First Amendment to Credit Agreement, a Second Amendment to Credit Agreement
and a Third Amendment to Credit Agreement of various dates (as so amended, the
“Credit Agreement”) and various other Loan Documents (as defined in the Credit
Agreement); and

WHEREAS, the parties desire to further amend the Credit Agreement in certain
respects, as hereinafter set forth.

NOW THEREFORE, for valuable consideration; the receipt and sufficiency of which
are hereby acknowledged, each of the undersigned agree as follows:

1.     The definition of “Agent Fee Letter” as set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

Agent Fee Letter means the Fee letter dated as of August 5, 2004 between the
Company and the Administrative Agent, as amended by the Fee letter dated as of
June 1, 2007 between the Company and the Administrative Agent.

2.            The definition of “Applicable Margin” as set forth in Section 1.1
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the "Level") then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column "LIBOR Margin", (ii) Base Rate Loans shall be the percentage set
forth under the column "Base Rate Margin" and (iii) the L/C Fee shall be the
percentage set forth under the column "L/C Fee Rate":






Level


Total Leverage Ratio

LIBOR
Margin

Base Rate
Margin

L/C Fee
Rate

I

Less than 0.40:1

1.125%

0%

1.125%

II

Greater than or equal to 0.40:1 but less than 0.50:1

1.25%

0%

1.25%

III

Greater than or equal to 0.50:1 but less than 0.60:1

1.50%

0.15%

1.50%

IV

Greater than or equal to 0.60:1

1.65%

0.40%

1.65%

 

The LIBOR Margin, the Base Rate Margin and the L/C Fee Rate shall be adjusted,
to the extent applicable, on the fifth (5th) Business Day after the Company
provides or is required to provide the annual and quarterly financial statements
and other information pursuant to Section 10.1.1 or 10.1.2, as applicable, and
the related Compliance Certificate, pursuant to Section 10.1.3. Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Company fails
to deliver such financial statements and Compliance Certificate in accordance
with the provisions of Section 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the
Base Rate Margin and the L/C Fee Rate shall be based upon Level IV above
beginning on the date such financial statements and Compliance Certificate were
required to be delivered until the fifth (5th) Business Day after such financial
statements and Compliance Certificate are actually delivered, whereupon the
Applicable Margin shall be determined by the then current Level; and (b) no
reduction to any Applicable Margin shall become effective at any time when an
Event of Default or Unmatured Event of Default has occurred and is continuing.

3.            The definition of “Change of Control” as set forth in Section 1.1
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:

Change of Control means that the Shiffman Parties, collectively, shall have sold
more than ten percent (10%) of the interests owned by the Shiffman Parties as of
April 1, 2007 in the Capital Securities of the Company and the REIT (such
interests are described on Schedule A attached hereto and made a part hereof) to
any Person other than a Shiffman Party.

4.            The definition of “Computation Period” as set forth in Section 1.1
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter, provided, however, that for purposes of
computing EBITDA and Net Operating Income, all rental increases that became
effective during the Computation Period shall be deemed to have become effective
on the first day of such Computation Period and remained in effect through and
including the last day of such Computation Period, regardless of the date during
such Computation Period on which such rental increases actually became
effective.



5.            The definition of “Debt” as set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:
“Notwithstanding anything contained herein to the contrary, trust preferred
securities and/or preferred stock issued by the REIT, the Company and/or their
consolidated Subsidiaries shall be excluded from the definitions of Debt,
provided that each such trust preferred securities or preferred stock., as the
case may be, (i) is subordinate in right of payment to the Obligations and (ii)
has a stated maturity date that is no earlier than the Termination Date.”

 

6.            The definition of “Fixed Charges” as set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

Fixed Charges means cash Interest Expense, capitalized interest, scheduled
amortization payments, and preferred dividends (if any). Notwithstanding the
above, neither prepayment penalty fees, other costs associated with prepayment
of indebtedness, nor regularly scheduled balloon payments will be included in
Fixed Charges.

 

7.            The definition of “Termination Date” as set forth in Section 1.1
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:

Termination Date means (a) October 1, 2010 or (b) if Company has timely
exercised its option to extend the Termination Date pursuant to Section 6.6,
October 1, 2011 or (c) such earlier date on which the Commitments terminate
pursuant to Section 6 or 13.

8.            Section 1.1 of the Credit Agreement is hereby amended by adding a
new definition thereto, reading as follows:

Shiffman Parties means Gary A. Shiffman, the immediate family members of Gary A.
Shiffman, the Milton M. Shiffman Spouse’s Marital Trust, the 1997 Shiffman
Charitable Remainder Unitrust, AS-SUN LLC, GSH-SUN LLC, Shiffman Equities LLC,
GAS-SUN LLC, any trust or other entity established for estate planning purposes
for any one or more of the foregoing, and any other Person owned or controlled
by any one or more of the foregoing.

9.            Section 5.1 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

5.1             Non-Use Fee. The Company agrees to pay to the Administrative
Agent for the account of each Lender, in accordance with such Lender's Pro Rata
Share, a non-use fee (the "Non-Use Fee"): (a) for the period from the Effective
Date to May 31, 2007, at the per annum rate of 0.20% of the daily unused amount
of the Revolving Commitment and (b) for the period from June 1, 2007 to the
Termination Date, at the per annum rate of 0.175% of the daily unused amount of
the Revolving Commitment. For purposes of calculating usage under this Section,
the Revolving Commitment shall be deemed used to the extent of Revolving
Outstandings, excluding the outstanding amount of any Swing Line Loans. Such
Non-Use Fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date for any period then ending for which such Non-Use
Fee shall not have previously been paid, provided, however that the Non-Use Fee
shall not be payable for the period prior to the date which is six (6) months
after the Effective Date. The Non-



Use Fee shall be computed for the actual number of days elapsed on the basis of
a year of 365 days.

10.          Section 6.6.1 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

6.6.1      The Company's Option to Extend. Provided that no Unmatured Event of
Default or Event of Default has occurred and is continuing, upon written notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Company may, extend the Termination Date to October 1, 2011, provided, however,
(a) that such written notice shall be received by the Administrative Agent not
more than 120 days and not less than 90 days prior to the Termination Date and
(b) such written notice shall be accompanied by a nonrefundable extension fee in
an amount equal to 0.125% of the Revolving Commitment from which the
Administrative Agent shall promptly pay over to each Lender its Pro Rata Share
of such extension fee.

11.          Section 11.3 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

11.3       Restricted Payments. Commencing on the earlier of (Y) the second
Fiscal Quarter of 2005 or (Z) the Fiscal Quarter next following the date that
the Company's cash position is less than $10,000,000.00, not pay or declare
Distributions that in the aggregate exceed (a) ninety percent (90%) of the Funds
From Operations of the Company individually and combined with the REIT (without
duplication), respectively, in any four consecutive calendar quarters, (b) the
amount necessary to maintain the REIT's status as a real estate investment trust
under Section 856 of the Code, or (c) the amount necessary for the REIT to avoid
the payment of any federal income or excise tax, whichever of (a), (b) or (c) is
greatest; provided, however that the percentage set forth in clause (a) shall be
ninety-two percent (92%) for any four consecutive calendar quarters ending in
calendar year 2007 and calendar year 2008.

12.          Section 11.4 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

11.4           Mergers, Consolidations, Sales. Not, and not permit any other
Loan Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary) except for sales of inventory in the ordinary course of
business, or (c) sell or assign with or without recourse any receivables, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Company or any domestic Wholly-Owned Subsidiary of the assets
or Capital Securities of any Wholly-Owned Subsidiary; (iii) sales and
dispositions of assets (including the Capital Securities of Subsidiaries) for at
least fair market value (as determined by the Board of Directors of the
Company); (iv) any merger, consolidation, sale, transfer, conveyance, lease,
assignment or other transaction described in Section 11.4(a) hereof that does
not result in a Change of Control; (v) any sale, transfer, conveyance, lease,
assignment or other transaction concerning Capital Securities described



in Section 11.4(b) hereof that does not result in a Change of Control; and (vi)
any Acquisition by the Company or any Wholly-Owned Subsidiary where:

•             the property, business or division acquired are for use, or the
Person acquired is engaged, in the businesses engaged in by the Loan Parties on
the Effective Date;

•             immediately before and after giving effect to such Acquisition, no
Event of Default or Unmatured Event of Default shall exist;

•             immediately after giving effect to such Acquisition, the Company
is in pro forma compliance with all the financial ratios and restrictions set
forth in Section 11.13;

•             in the case of the Acquisition of any Person, the Board of
Directors of such Person has approved such Acquisition;

•             not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, and the Company's
calculation of pro forma EBITDA relating thereto; and

(F)          the Administrative Agent and Required Lenders shall have approved
the Company's computation of pro forma EBITDA, provided that if the
Administrative Agent and Required Lenders shall not have notified the Company
that they disapprove such computation of pro forma EBITDA within 5 Business Days
after they have received such computation, then they shall be deemed to have
approved such computation.

 

13.

Section 11.13.1 of the Credit Agreement is hereby deleted in its entirety.

14.          Section 11.13.2 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

11.13.2                Adjusted EBITDA to Fixed Charge Ratio. Not permit the
ratio of Adjusted EBITDA to Fixed Charge for any Computation Period to be less
than (a) 1.40 to 1 during any Computation period ending prior to April 1, 2007
or (b) 1.45 to 1 during any Computation period ending after March 31, 2007.

15         Except as specifically modified or amended by the terms of this
Amendment, all other terms and provisions of the Credit Agreement and the other
Loan Documents are incorporated by reference herein, and in all respects, shall
continue in full force and effect. The Borrower and the REIT, by execution of
this Amendment, hereby reaffirm, assume and bind themselves to all of the
obligations, duties, rights, covenants, terms and conditions that are contained
in the Credit Agreement and the other Loan Documents. Each of the Guarantors, by
execution of this Amendment, hereby reaffirms, assumes and binds itself to all
of the obligations, duties, rights, covenants, terms and conditions that are
contained in its respective Guaranty.

16.        To induce LaSalle and the Lenders to enter into this Amendment, the
Company and the REIT each hereby certify, represent and warrant to LaSalle and
the Lenders that:



(a)          Organization. The Company and the REIT are each duly organized,
existing and in good standing under the laws of its State of organization, with
full and adequate power to carry on and conduct its business as presently
conducted. The Company and the REIT are each duly licensed or qualified in all
foreign jurisdictions wherein the nature of its activities require such
qualification or licensing. The organizational documents and authorizing
resolutions of the Company and the REIT have not been changed or amended since
the most recent date that copies thereof were delivered to the Lenders. The
exact legal name of the Company and the REIT are each is as set forth in the
first paragraph of this Amendment.

(b)          Authorization. The Company and the REIT are each duly authorized to
execute and deliver this Amendment, the Company is and will continue to be duly
authorized to borrow monies under the Loan Documents, as amended hereby, and
each of the Company and the REIT is and will continue to be duly authorized to
perform its obligations under the Loan Documents, as amended hereby.

(c)          No Conflicts. The execution and delivery of this Amendment and the
performance by the Company and the REIT of their obligations under the Loan
Documents, as amended hereby, do not and will not conflict with any provision of
law or of the organizational documents of the Company or the REIT or of any
agreement binding upon any of the Company or the REIT.

(d)          Validity and Binding Effect. The Loan Documents, as amended hereby,
are legal, valid and binding obligations of the Company and the REIT,
enforceable against each of them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors' rights or by general
principles of equity limiting the availability of equitable remedies.

(e)          Compliance with Credit Agreement. The representations and
warranties set forth in the Credit Agreement, as amended hereby, are true and
correct with the same effect as if such representations and warranties had been
made on the date hereof.

(f)           No Event of Default. As of the date hereof, no Event of Default
and no Unmatured Event of Default under the Loan Documents, as amended hereby,
has occurred or is continuing.

17.        Each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof", or words of like import, and each reference to the Credit
Agreement in any and all instruments or documents delivered in connection
therewith, shall be deemed to refer to the Credit Agreement, as amended hereby.

18.        The Company shall pay all costs and expenses in connection with the
preparation of this Amendment and other related loan documents, including,
without limitation, reasonable attorneys' fees and time charges of attorneys who
may be employees of LaSalle or any affiliate or parent of LaSalle. The Company
shall pay any and all stamp and other taxes, UCC search fees, filing fees and
other costs and expenses in connection with the execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder, and
agrees to save the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
costs and expenses.



19.          This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof.

The parties hereto have caused this Amendment to be duly executed and delivered
by their duly authorized officers as of the date first set forth above

 

SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership

 

By:        Sun Communities, Inc., a Maryland corporation, its general partner

 

 

By:___________________________

Jeffrey P. Jorissen
Title: Executive Vice President
and Chief Financial Officer

 


SUN COMMUNITIES, INC. , a Maryland corporation

By:       ___________________________
Jeffrey P. Jorissen
Title:   Executive Vice President and
Chief Financial Office


 





LASALLE BANK MIDWEST NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Lender and as a Lender



By:       _________________________________
Scott M. McLean
Title:   Vice President

THE HUNTINGTON NATIONAL BANK, as Documentation Agent and as a Lender



By:       _________________________________
Daniel LeFevre
Title:   Vice President

KEYBANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender



By:       _________________________________
Jane E. McGrath
Title:   Vice President

 

NATIONAL CITY BANK OF THE MIDWEST, as a Lender



By:       _________________________________
Thomas R. McLean

Title: Senior Vice President

 

 



 

SOVEREIGN BANK, as a Lender



By:       _________________________________
T Gregory Donohue
Title:   Vice President _________________________________

 



ACKNOWLEDGEMENT AND CONSENT OF GUARANTORS

Each of the undersigned Guarantors hereby acknowledges and consents to the
foregoing Fourth Amendment to Credit Agreement and agrees and confirms that its
Guaranty continues as a guaranty of all of the Borrower’s obligations under said
Credit Agreement, as so amended.

 

SUN COMMUNITIES, INC., a Maryland corporation, as general partner of Sun
Communities Operating Limited Partnership, a Michigan limited partnership, (A)
the sole member of River Ridge Investments LLC, a Michigan limited liability
company, the general partner of Sun River Ridge Limited Partnership, a Michigan
limited partnership, (B) the sole member and manger of Sun Financial LLC, a
Michigan limited liability company, and (C) the sole member of Sun Communities
Mezzanine Lender LLC, a Michigan limited liability company, the general partner
of Sun Communities Texas Mezzanine Lender Limited Partnership, a Michigan
limited partnership.

 

SUN TEXAS QRS, INC., a Michigan corporation, general partner of (A) Sun
Communities Texas Limited partnership, a Michigan limited partnership, (B) Sun
Oakcrest Limited Partnership, a Michigan limited partnership, (C) Sun Saddle
Brook Limited Partnership, a Michigan limited partnership, and (D) Sun Financial
Texas Limited Partnership, a Michigan limited partnership.

 

By:___________________________________________________

Jeffrey P. Jorissen, Executive Vice President and Chief Financial Officer of Sun
Communities, Inc. and Chief Financial Officer of Sun Texas QRS, Inc.

 

SUN COMMUNITIES, INC.,

a Maryland corporation

 

By:___________________________

 

Jeffrey P. Jorissen, Executive Vice President and Chief Financial Office

 

 

 